OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-7141 Federated World Investment Series, Inc. (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2010 through 6/30/2011 Item 1. Proxy Voting Record. Federated Emerging Market Debt Fund (formerly, Federated International High Income Fund) There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named fund was entitled to vote. Federated International Small-Mid Company Fund Issuer Name Meeting Date Ticker Security ID Symbol Type Proposal Text Proponent Vote Cast For/ Against Mgmt Logical Ballot Status Accor SA 05/30/2011 AC F00189120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Accor SA 05/30/2011 AC F00189120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Accor SA 05/30/2011 AC F00189120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Accor SA 05/30/2011 AC F00189120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Accor SA 05/30/2011 AC F00189120 CINS Accounts and Reports; Ratification of Board Acts Mgmt Abstain Against Voted Accor SA 05/30/2011 AC F00189120 CINS Consolidated Accounts and Reports Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Allocation of Profits/Dividends Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Virginie Morgon Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Sebastien Bazin Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Denis Hennequin Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Franck Riboud Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Mercedes Erra Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Directors' Fees Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Related Party Transaction Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Severance Package (Yann Caillere) Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Severance Package (Gilles Pelisson) Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Severance Package and Supplementary Retirement Benefits (Denis Hennequin) Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Repurchase Shares Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Increase Share Issuance Limit Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Increase Capital Through Capitalizations Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Global Ceiling on Increases in Capital Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Grant Stock Options Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Issue Restricted Shares Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Carry Out Formalities Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Relocation of Company Headquarters Mgmt For For Voted Adecco SA 04/19/2011 ADEN H00392318 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Accounts and Reports Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Compensation Report Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Allocation of Profits Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Transfer of Reserves Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Ratification of Board Acts Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Jakob Baer Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Rolf Dorig Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Alexander Gut Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Andreas Jacobs Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Thomas O'Neill Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect DavidPrince Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Wanda Rapaczynski Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Didier Lamouche Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Transaction of Other Business Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Adidas AG 05/12/2011 ADS D0066B185 CINS Non-Voting Meeting Note N/A N/A N/A Voted Adidas AG 05/12/2011 ADS D0066B185 CINS Non-Voting Meeting Note N/A N/A N/A Voted Adidas AG 05/12/2011 ADS D0066B185 CINS Non-Voting Meeting Note N/A N/A N/A Voted Adidas AG 05/12/2011 ADS D0066B185 CINS Non-Voting Agenda Item N/A N/A N/A Voted Adidas AG 05/12/2011 ADS D0066B185 CINS Allocation of Profits/Dividends Mgmt For For Voted Adidas AG 05/12/2011 ADS D0066B185 CINS Ratification of Management Board Acts Mgmt Against Against Voted Adidas AG 05/12/2011 ADS D0066B185 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Adidas AG 05/12/2011 ADS D0066B185 CINS Increase in Authorized Capital Mgmt Against Against Voted Adidas AG 05/12/2011 ADS D0066B185 CINS Appointment of Auditor Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Accounts and Reports Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Allocation of Profits/Dividends Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect Philip Rogerson Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect Rupert Soames Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect Angus Cockburn Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect George Walker Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect Bill Caplan Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect Kash Pandya Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect David Hamill Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect Robert MacLeod Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect Russell King Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Elect Ken Hanna Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Appointment of Auditor Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Authority to Set Auditor's Fees Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Authority to Repurchase Shares Mgmt For For Voted Aggreko plc 04/27/2011 AGK G0116S102 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Ralph Cunningham Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Russel Girling Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Susan Henry Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Russell Horner Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect David Lesar Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect John Lowe Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect A. Anne McLellan Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Derek Pannell Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Frank Proto Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Michael Wilson Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Victor Zaleschuk Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Appointment of Auditor Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Non-Voting Meeting Note N/A N/A N/A Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Non-Voting Meeting Note N/A N/A N/A Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Non-Voting Meeting Note N/A N/A N/A Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Non-Voting Agenda Item N/A N/A N/A Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Allocation of Profits/Dividends Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Ratification of Management Board Acts Mgmt Against Against Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Elect Wolfgang Blattchen Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Elect Petra Denk Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Elect Holger Jurgensen Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Elect Karl-Hermann Kuklies Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Elect Rudiger von Rosen Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Elect Kim Schindelhauer Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Supervisory Board Members' Fees Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Supervisory Board Members' Fees (2011) Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Appointment of Auditor Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Increase in Authorized Capital Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Amendments to Articles Regarding Supervisory Board Members' Terms Mgmt For For Voted Aixtron SE 05/19/2011 AIX D0198L143 CINS Deletion of Obsolete Articles Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Bruce Anderson Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Adrian Gardner Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Charles Foster Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect James Kahan Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Zohar Zisapel Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Julian Brodsky Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Eli Gelman Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Nehemia Lemelbaum Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect John McLennan Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Robert Minicucci Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Simon Olswang Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Richard Sarnoff Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Giora Yaron Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Accounts and Reports Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Accounts and Reports Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Allocation of Profits/Dividends Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Directors' Remuneration Report Mgmt Abstain Against Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Approval of Remuneration Policy Mgmt Abstain Against Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Elect Neil Carson Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Elect Colin Day Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Elect Samir Brikho Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Elect Tim Faithfull Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Elect Ian McHoul Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Elect Neil Bruce Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Elect Simon Thompson Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Appointment of Auditor Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Authority to Set Auditor's Fees Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Amendment to the Performance Share Plan Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Authority to Repurchase Shares Mgmt For For Voted AMEC plc 05/05/2011 AMEC G02604117 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Andritz AG 03/29/2011 ANDR A11123105 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Presentation of Accounts and Reports Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Ratification of Management Board Acts Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Ratification of Supervisory Board Acts Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Supervisory Board Members' Fees Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Elect Klaus Ritter Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Authority to Repurchase Shares Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Authority Issue Repurchased Shares Mgmt TNA N/A Take No Action Andritz AG 03/29/2011 ANDR A11123105 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Arkema SA 05/24/2011 AKE F0392W125 CINS Non-Voting Meeting Note N/A N/A N/A Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Non-Voting Meeting Note N/A N/A N/A Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Non-Voting Meeting Note N/A N/A N/A Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Accounts and Reports Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Consolidated Accounts and Reports Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Allocation of Profits/Dividends Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Related Party Transactions Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Elect Isabelle Kocher Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Elect Francois Enaud Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Elect Laurent Mignon Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Authority to Repurchase Shares Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Amendment to Article 10.1.3 Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Amendment to Article 8.2 Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Amendment to Article 16.5 Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Authority to Carry Out Formalities Mgmt For For Voted Arkema SA 05/24/2011 AKE F0392W125 CINS Non-Voting Meeting Note N/A N/A N/A Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Non-Voting Meeting Note N/A N/A N/A Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Accounts and Reports Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Ratification of Management Board Acts Mgmt Against Against Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Allocation of Profits/Dividends Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Amendments to Articles Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Stock Option Grants to Employees Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Elect William Siegle Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Elect Josephus Westerburgen Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Supervisory Board Fees Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Authority to Repurchase Shares Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Authority to Cancel Shares Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Authority to Cancel Additional Shares Mgmt For For Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 04/20/2011 ASML N07059178 CINS Non-Voting Agenda Item N/A N/A N/A Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Accounts and Reports Mgmt For For Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Elect Robert Bready Mgmt For For Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Elect Jon Kamaluddin Mgmt For For Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Elect Peter Williams Mgmt For For Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Appointment of Auditor and Authority to Set Fees Mgmt Against Against Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Non-Voting Agenda Item N/A N/A N/A Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Non-Voting Agenda Item N/A N/A N/A Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Non-Voting Agenda Item N/A N/A N/A Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Authority to Repurchase Shares Mgmt For For Voted Asos PLC 09/21/2010 ASC G0536Q108 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Accounts and Reports Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Allocation of Profits/Dividends Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Ratification of Board and Management Acts Mgmt Against Against Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Board Size Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Directors and Auditors' Fees Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Election of Directors Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Nomination Committee Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Compensation Guidelines Mgmt Abstain Against Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Authority to Repurchase and Issue Shares Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS 2011 Long-Term Incentive Plan Mgmt Against Against Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Accounts and Reports Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Elect Robert Webb Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Elect Jonathan Bloomer Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Elect Richard Gaunt Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Elect Sushovan Hussain Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Elect Frank Kelly Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Elect Michael Lynch Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Elect John McMonigall Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Appointment of Auditor Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Authority to Set Auditor's Fees Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Authority to Repurchase Shares Mgmt For For Voted Autonomy Corporation plc 03/24/2011 AU G0669T101 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Non-Voting Meeting Note N/A N/A N/A Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Approve Minutes Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Directors' Report Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Acknowledge Payment of Interim Dividend Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Accounts and Reports Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Allocation of Profits/Dividends Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Elect Veraphan Teepsuwan Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Elect Karun Kittisataporn Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Elect Virat Phairatphiboon Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Elect Janice Rae Van Ekeren Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Directors' Fees Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Amendments to Articles Mgmt For For Voted Bank of Ayudhya Public Company Limited 04/07/2011 BAY Y0644Q115 CINS Transaction of Other Business Mgmt Against Against Voted Banpu Public Company Limited 08/10/2010 BANPU Y0697Z111 CINS Approve Minutes Mgmt For For Voted Banpu Public Company Limited 08/10/2010 BANPU Y0697Z111 CINS Merger/Acquisition Mgmt For For Voted Banpu Public Company Limited 08/10/2010 BANPU Y0697Z111 CINS Authority to Issue Debentures Mgmt For For Voted Banpu Public Company Limited 08/10/2010 BANPU Y0697Z111 CINS Transaction of Other Business Mgmt Against Against Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Non-Voting Meeting Note N/A N/A N/A Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Non-Voting Meeting Note N/A N/A N/A Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Approve Minutes Mgmt For For Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Results of Operations Mgmt For For Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Accounts and Reports Mgmt For For Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Allocation of Profits/Dividends Mgmt For For Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Elect Jirapaet Krirk-Krai Mgmt Against Against Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Elect Montri Mongkolswat Mgmt Against Against Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Elect Rutt Phanijphand Mgmt Against Against Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Elect Chanin Vongkusolkit Mgmt Against Against Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Elect Metee Auapinyakul Mgmt Against Against Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Directors' Fees Mgmt For For Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Banpu Public plc 04/05/2011 BANPU Y0697Z111 CINS Transaction of Other Business Mgmt Against Against Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Elect Roger Brown Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Elect Roy Franklin Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Approve Termination Benefits (CEO Craig Kipp) Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Approve Termination Benefits (Current Senior Executives) Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Approve Termination Benefits (Current or Future Executives) Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Remuneration Report Mgmt Abstain Against Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Non-Voting Meeting Note N/A N/A N/A Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Non-Voting Meeting Note N/A N/A N/A Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Accounts and Reports Mgmt For For Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Allocation of Profits/Dividends Mgmt For For Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Elect JIA Lingxia Mgmt For For Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Elect ZHA Saibin Mgmt For For Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Elect YEUNG Chi Tat Mgmt For For Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Directors' Fees Mgmt For For Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Appointment of Auditor and Authority to Set Fees Mgmt Against Against Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Authority to Repurchase Shares Mgmt For For Voted Boer Power Holdings Limited 06/07/2011 G12161108 CINS Authority to Issue Repurchased Shares Mgmt For For Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Non-Voting Agenda Item N/A N/A N/A Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Allocation of Profits/Dividends Mgmt For For Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Ratification of Management Board Acts Mgmt Against Against Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Appointment of Auditor Mgmt For For Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Compensation Policy Mgmt Abstain Against Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Elect Stephen Clark Mgmt For For Voted Brenntag AG 06/22/2011 BNR D12459109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Non-Voting Meeting Note N/A N/A N/A Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Non-Voting Meeting Note N/A N/A N/A Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Accounts and Reports Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Approval of Non-Tax-Deductible Expenses Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Consolidated Accounts and Reports Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Allocation of Profits/Dividends Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Related Party Transactions Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Elect Patrick Buffet Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Elect Philippe Louis-Dreyfus Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Elect Pierre Hessler Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Elect Aldo Cardoso Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Elect Barbara Vernicos Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Directors' Fees Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Repurchase Shares Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Carry Out Formalities Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Set Offering Price of Shares Mgmt Against Against Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Increase Share Issuance Limit Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Increase Capital Through Capitalizations Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Increase Capital in Case of Exchange Offer Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Cancel shares and Reduce Capital Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Grant Stock Options Mgmt Against Against Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Issue Restricted Shares Mgmt Against Against Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Global Ceiling on Increases in Capital Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS AmendArticle 26.3 Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Amend Article 26.4 Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Amend Article 14.1 Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Authority to Carry Out Formalities Mgmt For For Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Non-Voting Meeting Note N/A N/A N/A Voted Bureau Veritas SA 05/27/2011 BVI F96888114 CINS Non-Voting Meeting Note N/A N/A N/A Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Authority to Issue Nonconvertible Debt Mgmt For For Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Approval of the Protocol and Justifcation of the Merger Mgmt For For Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Ratification of Appraiser Mgmt For For Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Approval of the Appraisal Report Mgmt For For Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Approval of the Merger Mgmt For For Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Amendments to Articles Mgmt For For Voted Cetip SA Balcao Organizado Ativos Derivatos 12/20/2010 CTIP3 P23840104 CINS Stock Option Plan Mgmt Against Against Voted Cetip SA Balcao Organizado Ativos Derivatos 12/22/2010 CTIP3 P23840104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Cetip SA Balcao Organizado Ativos Derivatos 12/22/2010 CTIP3 P23840104 CINS Approval of the Protocol and Justifcation of the Merger Mgmt For For Voted Cetip SA Balcao Organizado Ativos Derivatos 12/22/2010 CTIP3 P23840104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Cetip SA Balcao Organizado Ativos Derivatos 12/22/2010 CTIP3 P23840104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Non-Voting Agenda Item N/A TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Accounts and Reports; Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Directors' Fees Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Elect Ole Andersen as Chairman Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Elect Frederic Stevenin as Vice Chairman Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Elect Gaelle d'Engremont Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Elect Lionel Zinsou Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Elect Alice Dautry Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Elect Henrik Poulsen Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Elect Mark Wilson Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Authority to Repurchase Shares Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Authority to Carry Out Formalities Mgmt TNA N/A Take No Action Chr.Hansen Holding A/S 11/30/2010 CHR K1830B107 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action City Developments Limited 04/20/2011 C09 V23130111 CINS Non-Voting Meeting Note N/A N/A N/A Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Accounts and Reports Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Allocation of Profits/Dividends Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Directors' Fees Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Additional Directors' Fees Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect KWEK Leng Peck Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect KWEK Leng Beng Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect CHEE Keng Soon Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect FOO See Juan Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect TANG See Chim Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Authority to Repurchase Shares Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Related Party Transactions Mgmt For For Voted Consolidated Thompson Iron Mines Limited 02/25/2011 CLM CUSIP Approval of the Merger Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Accounts and Reports Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Allocation of Profits/Dividends Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Elect Mike Butterworth Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Elect Jeff Harris Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Elect Jeffrey Hewitt Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Elect Peter Hill Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Elect Jan Oosterveld Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Elect Nick Salmon Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Elect John Sussens Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Elect Francois Wanecq Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Appointment of Auditor Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Authority to Set Auditor's Fees Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Non-Voting Agenda Item N/A N/A N/A Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Non-Voting Agenda Item N/A N/A N/A Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Non-Voting Agenda Item N/A N/A N/A Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Authority to Repurchase Shares Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Non-Voting Agenda Item N/A N/A N/A Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Authorisation of Political Donations Mgmt For For Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Non-Voting Agenda Item N/A N/A N/A Voted Cookson Group plc 05/12/2011 CKSN G24108246 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Accounts and Reports Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Allocation of Profits/Dividends Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Elect Steve Williams Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Elect Steve Foots Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Elect Martin Flower Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Elect Mike Humphrey Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Elect Sean Christie Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Elect Michael Buzzacott Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Elect Stanley Musesengwa Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Elect Nigel Turner Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Appointment of Auditor Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Authority to Set Auditor's Fees Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Authority to Repurchase Shares Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Croda International plc 04/28/2011 CRDA G25536106 CINS Amendment to the Long Term Incentive Plan Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Accounts and Reports Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Allocation of Profits/Dividends Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Nicholas Mayhew Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Gary WANG Pak-Ling Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Dennis SUN Tai-Lun Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Akimitsu Ashada Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Hidemitsu Otsuka Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Robert SZE Tsai-To Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Directors' Fees Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Increase in Authorized Capital Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Authority to Repurchase Shares Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Authority to Issue Repurchased Shares Mgmt For For Voted Dana Petroleum PLC 08/09/2010 DNX G26503113 CINS Acquisition Mgmt For For Voted Dana Petroleum PLC 09/27/2010 DNX G26503113 CINS Acquisition Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Merger with MD1 Diagnosticos SA Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Merger Agreement Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Ratification of Plural Capital Consultoria e Assessoria Ltda. Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Valuation Report Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Issuance of Shares in Favor of MD1 Diagnosticos SA Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Reconciliation of Share Capital Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Stock Option Plan Mgmt Against Against Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Authority to Carry Out Formalities Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Election of Directors Mgmt For For Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Diagnosticos da America SA 12/23/2010 DASA3 P3589C109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Accounts and Reports Mgmt For For Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Appointment of Auditor Mgmt For For Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Authority to Set Auditor's Fees Mgmt For For Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Elect Jalal Bagherli Mgmt For For Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Elect Gregorio Reyes Mgmt For For Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Elect Peter Weber Mgmt For For Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Increase Directors' Fees and Equity Mgmt For For Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Dialog Semiconductor Plc 04/21/2011 DLG G5821P111 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted DNO International ASA 03/10/2011 DNO R60003101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action DNO International ASA 03/10/2011 DNO R60003101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action DNO International ASA 03/10/2011 DNO R60003101 CINS Election of Presiding Chairman Mgmt TNA N/A Take No Action DNO International ASA 03/10/2011 DNO R60003101 CINS Agenda and Notice of Meeting Mgmt TNA N/A Take No Action DNO International ASA 03/10/2011 DNO R60003101 CINS Shareholder Proposal Regarding Election of Bijan Mossavar-Rahmani ShrHoldr TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Opening of Meeting Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Election of Presiding Chairman and an Individual to Check Minutes Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Meeting Notice and Agenda Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Directors' Fees Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Compensation Guidelines Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Long-Term Incentive Plan Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Election of Directors Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Authority to Repurchase Shares Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Authority to Issue Convertible Debt Instruments Mgmt TNA N/A Take No Action DNO International ASA 06/09/2011 DNO R60003101 CINS Shareholder Proposal Regarding Miscellaneous Issues ShrHoldr TNA N/A Take No Action DSM NV 04/28/2011 DSM N5017D122 CINS Non-Voting Meeting Note N/A N/A N/A Voted DSM NV 04/28/2011 DSM N5017D122 CINS Financial Statements Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Reserve and Dividend Policy Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Ratification of Management Board Acts Mgmt Against Against Voted DSM NV 04/28/2011 DSM N5017D122 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted DSM NV 04/28/2011 DSM N5017D122 CINS Elect Stephan Tanda Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Elect Stefan Doboczky Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Elect P.F.M. Van der Meer Mohr Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Supervisory Board Fees Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Authority to Repurchase Shares Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Authority to Cancel Shares and Reduce Share Capital Mgmt For For Voted DSM NV 04/28/2011 DSM N5017D122 CINS Amendments to Articles Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 05/26/2011 EO F3445A108 CINS Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 05/26/2011 EO F3445A108 CINS Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 05/26/2011 EO F3445A108 CINS Amendments to Article Regarding Director Term Length Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Authority to Issue Restricted Shares Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Authority to Carry Out Formalities Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Accounts and Reports; Consolidated Accounts and Reports Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Allocation of Profits/Dividends Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Payment of dividend Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Related Party Transactions Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Elect Linda Newton Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Elect Jean-Claude Hanus Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Elect Thierry Peugeot Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Elect Philippe Varin Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Authority to Repurchase Shares Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Authority to Carry Out Formalities Mgmt For For Voted Faurecia 05/26/2011 EO F3445A108 CINS Non-Voting Meeting Note N/A N/A N/A Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Non-Voting Meeting Note N/A N/A N/A Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Elect Philip Pascall Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Elect G. Clive Newall Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Elect Martin Rowley Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Elect Peter St. George Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Elect Andrew Adams Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Elect Michael Martineau Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Elect Paul Brunner Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Elect Steven McTiernan Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted First Quantum Minerals Ltd. 05/19/2011 FM CINS Advisory Vote on Executive Compensation Mgmt Against Against Voted Fleury SA 07/21/2010 FLRY3 P418BW104 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Fleury SA 07/21/2010 FLRY3 P418BW104 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Fleury SA 07/21/2010 FLRY3 P418BW104 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Fleury SA 07/21/2010 FLRY3 P418BW104 CINS Resignation of Director Mgmt TNA N/A Take No Action Fleury SA 07/21/2010 FLRY3 P418BW104 CINS Elect Marcio Seroa de Araujo Coriolano Mgmt TNA N/A Take No Action Fleury SA 07/21/2010 FLRY3 P418BW104 CINS Amendments to Articles Mgmt TNA N/A Take No Action Fleury SA 07/21/2010 FLRY3 P418BW104 CINS Consolidated Articles of Association Mgmt TNA N/A Take No Action Fleury SA 07/21/2010 FLRY3 P418BW104 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Opening of Meeting Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Election of Presiding Chairman and an Individual to Check Minutes; Meeting Notice and Agenda Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Authority to Issue Shares and Convertible Debt Instruments w/ or w/o Preemptive Rights Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Authority to Repurchase Shares Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Compensation Guidelines Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Directors' Fees Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/24/2011 FOE R25663106 CINS Election of Directors Mgmt TNA N/A Take No Action Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Non-Voting Meeting Note N/A N/A N/A Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Accounts and Reports Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Ratification of Management Board Acts Mgmt Against Against Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Allocation of Profits/Dividends Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Elect W. Rainey Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Elect John Colligan Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Supervisory Board Fees Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Authority to Repurchase Shares Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Authority to Issue Annual Accounts in English Mgmt For For Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/10/2011 FUGRO N3385Q197 CINS Non-Voting Meeting Note N/A N/A N/A Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Non-Voting Meeting Note N/A N/A N/A Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Allocation of Profits/Dividends Mgmt For For Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Elect Ikuo Mori Mgmt For For Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Elect Yasuyuki Yoshinaga Mgmt For For Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Elect Jun Kondoh Mgmt For For Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Elect Akira Mabuchi Mgmt For For Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Elect Naoto Mutoh Mgmt For For Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Elect Tomohiko Ikeda Mgmt For For Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Elect Toshio Arima Mgmt For For Voted Fuji Heavy Industries Ltd. 06/24/2011 J14406136 CINS Election of Alternate Statutory Auditor(s) Mgmt For For Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Accounts and Reports Mgmt For For Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Allocation of Profits/Dividends Mgmt For For Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Ratification of Board and Management Acts Mgmt Against Against Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Board Size Mgmt For For Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Directors' Fees Mgmt For For Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Election of Directors Mgmt For For Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Compensation Guidelines Mgmt Abstain Against Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Amendments to Articles Mgmt For For Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Getinge AB 04/27/2011 GETI W3443C107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Gildemeister AG 05/13/2011 GIL D2825P117 CINS Non-Voting Meeting Note N/A N/A N/A Voted Gildemeister AG 05/13/2011 GIL D2825P117 CINS Non-Voting Meeting Note N/A N/A N/A Voted Gildemeister AG 05/13/2011 GIL D2825P117 CINS Non-Voting Meeting Note N/A N/A N/A Voted Gildemeister AG 05/13/2011 GIL D2825P117 CINS Non-Voting Agenda Item N/A N/A N/A Voted Gildemeister AG 05/13/2011 GIL D2825P117 CINS Allocation of Profits/Dividends Mgmt For For Voted Gildemeister AG 05/13/2011 GIL D2825P117 CINS Ratification of Management Board Acts Mgmt Against Against Voted Gildemeister AG 05/13/2011 GIL D2825P117 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Gildemeister AG 05/13/2011 GIL D2825P117 CINS Appointment of Auditor Mgmt For For Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Non-Voting Meeting Note N/A N/A N/A Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Non-Voting Meeting Note N/A N/A N/A Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Non-Voting Meeting Note N/A N/A N/A Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Non-Voting Agenda Item N/A N/A N/A Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Allocation of Profits/Dividends Mgmt For For Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Bernd Scheifele Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Dominik von Achten Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Daniel Gauthier Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Andreas Kern Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Lorenz Naeger Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Albert Scheuer Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Fritz-Juergen Heckmann Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Heinz Schmitt Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Robert Feiger Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Josef Heumann Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Max Dietrich Kley Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Hans Georg Kraut Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Herbert Luetkesstratkoetter Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Tobias Merckle Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Tobias Merckle Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Alan James Murray Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Werner Schraeder Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Ratify Frank-Dirk Steininger Mgmt Against Against Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Appointment of Auditor Mgmt For For Voted HeidelbergCement AG 05/05/2011 HEI D31709104 CINS Compensation Policy Mgmt Abstain Against Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Elect Michael Johnson Mgmt For For Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Elect John Tartol Mgmt For For Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Elect Carole Black Mgmt For For Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Elect Michael Levitt Mgmt For For Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Amendment to the 2005 Stock Incentive Plan Mgmt Against Against Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Stock Split Mgmt For For Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Ratification of Auditor Mgmt For For Voted Herbalife Ltd. 04/28/2011 HLF G4412G101 CUSIP Reapproval of the Executive Incentive Plan Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Takashi Miyoshi Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Michijiroh Kikawa Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Mitsuji Yamada Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Taiji Hasegawa Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Shinichi Mihara Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Hiroshi Tokushige Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Yuichi Tsujimoto Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Kiichi Uchibayashi Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Masahide Tanigaki Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/20/2011 J20244109 CINS Elect Kohsei Watanabe Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Non-Voting Agenda Item N/A N/A N/A Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Allocation of Profits/Dividends Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Ratification of Management Board Acts Mgmt Against Against Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Compensation Policy Mgmt Abstain Against Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Appointment of Auditor Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Authority to Repurchase Shares Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Authority to Issue Convertible Debt Instruments; Increase in Conditional Capital Mgmt Against Against Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Increase in Authorized Capital Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Elect Yousuf Ahmad Al Hammadi Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Elect A?ngel Garcia Altozano Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Elect Detlev Bremkamp Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Elect Hans-Peter Keitel Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Elect Heinrich von Pierer Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Elect Wilhelm Simson Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Elect Marcelino Fernandez Verdes Mgmt For For Voted Hochtief AG 05/12/2011 HOT D33134103 CINS Elect Manfred Wennemer Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Ratification of Appraiser Mgmt Against Against Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Non-Voting Agenda Item N/A N/A N/A Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Ratification of Appraiser Mgmt Against Against Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Ratification of Appraiser Mgmt Against Against Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Acquisition of Mantecorp IQ Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Acquisition of Mantecorp IQ Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Incorporation of Mantecorp IQ Shares Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Incorporation of Mantecorp IQ Shares Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Incorporation of Mantecorp IQ Shares Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Incorporation of Mantecorp IQ Shares Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Increase in Authorized Capital Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Increase in Authorized Capital Mgmt For For Voted Hypermarcas SA 01/13/2011 HYPE3 P5230A101 CINS Authorize Management Mgmt Against Against Voted HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Ratification of the Appointment of Apsis Consultoria Empresarial Ltda. Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Valuation Reports Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Acquisition of Luper Industria Farmaceutica Ltda. Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Acquisition of Sapeka - Industria e Comercio de Fraldas Descartaveis Ltda. Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Acquisition of Facilit Odontologica e Perfumaria Ltda. Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Merger with Sapeka - Industria e Comercio de Fraldas Descartaveis Ltda. Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Ratification of Appointment of Appraisers Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Valuation Reports Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Issuance of Shares in Consideration for Sapeka Shares Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Amendments to Articles Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Remuneration Policy Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Cancellation of Stock Option Plan Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Stock Option Plan Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Amend Article 1 Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Amend Articles 30 to 36 Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Amend Article 28 Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Amend Article 2 Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Consolidated Version of Articles Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Amended Partial Spin-off Agreement Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Ratification of Resolution Passed At June 30th EGM Mgmt TNA N/A Take No Action HYPERMARCAS SA 09/06/2010 HYPE3 P5230A101 CINS Authority to Carry Out Formalities Mgmt TNA N/A Take No Action HYPERMARCAS SA 10/22/2010 HYPE3 P5230A101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action HYPERMARCAS SA 10/22/2010 HYPE3 P5230A101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action HYPERMARCAS SA 10/22/2010 HYPE3 P5230A101 CINS Authority to Issue Debentures and Bonds Mgmt TNA N/A Take No Action HYPERMARCAS SA 10/22/2010 HYPE3 P5230A101 CINS Terms of Preemptive Rights Relating to Bonds Issuance Mgmt TNA N/A Take No Action HYPERMARCAS SA 10/22/2010 HYPE3 P5230A101 CINS Authority to Carry Out Formalities Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Ratification of Appraiser Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Non-Voting Agenda Item N/A TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Ratification of Acquisitions of York and Bitufo Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Ratification of Acquisitions of York and Bitufo Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Ratification of Acquisitions of York and Bitufo Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Ratification of Acquisitions of York and Bitufo Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of Versoix, Sapeka, Facilit, DPH and Maripa Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of York Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of York Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of York Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of York Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Merger by Absorption of York Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Amendments to Articles Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Amendments to Articles Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Amendments to Articles Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Authority to Carry Out Formalities Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2010 HYPE3 P5230A101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Imtech N.V. 04/06/2011 IM N44457120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Accounts and Reports Mgmt For For Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Allocation of Profits/Dividends Mgmt For For Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Ratification of Management Board Acts Mgmt Against Against Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Authority to Issue Shares w/ Preemptive Rights in Connection wtih a Merger or Acquisition Mgmt For For Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Authority to Repurchase Shares Mgmt For For Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Election of Supervisory Board Mgmt For For Voted Imtech N.V. 04/06/2011 IM N44457120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Indofood CBP Sukses Makmur 05/27/2011 ICBP Y71260106 CINS Directors' Report Mgmt For For Voted Indofood CBP Sukses Makmur 05/27/2011 ICBP Y71260106 CINS Accounts and Reports Mgmt For For Voted Indofood CBP Sukses Makmur 05/27/2011 ICBP Y71260106 CINS Allocation of Profits/Dividends Mgmt For For Voted Indofood CBP Sukses Makmur 05/27/2011 ICBP Y71260106 CINS Directors and Commissioners' Fees Mgmt For For Voted Indofood CBP Sukses Makmur 05/27/2011 ICBP Y71260106 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Indofood CBP Sukses Makmur 05/27/2011 ICBP Y71260106 CINS Non-Voting Meeting Note N/A N/A N/A Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Ann Berzin Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect John Bruton Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Jared Cohon Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Gary Forsee Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Peter Godsoe Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Edward Hagenlocker Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Constance Horner Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Michael Lamach Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Theodore Martin Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Richard Swift Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Tony White Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Senior Executive Performance Plan Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Authority to Repurchase Shares Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Ratification of Auditor Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Accounts and Reports Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Allocation of Profits/Dividends Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect James Abrahamson Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Kirk Kinsell Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Graham Allan Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Andrew Cosslett Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect David Kappler Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Ralph Kugler Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Jennifer Laing Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Jonathan Linen Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Richard Solomons Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect David Webster Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Ying Yeh Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Appointment of Auditor Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Set Auditor's Fees Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authorisation of Political Donations Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Repurchase Shares Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Elect Rex Adams Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Elect John Banham Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Elect Denis Kessler Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP 2011 Global Equity Incentive Plan Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Ratification of Auditor Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Non-Voting Meeting Note N/A N/A N/A Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Non-Voting Meeting Note N/A N/A N/A Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Accounts and Reports; Ratification of Supervisory Board and Management Board Acts Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Consolidated Accounts and Reports Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Allocation of Profits/Dividends Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Approval of Non-Tax-Deductible Expenses Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Elect Monique Cohen Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Retirement Indemnity (Gerard Degonse) Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Severance Package and Supplementary Retirement Benefits (Jeremy Male) Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Non-Compete Clause (Laurence Debroux) Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Related Party Transactions Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Supervisory Board Members' Fees Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Repurchase Shares Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt Against Against Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Increase Capital Through Capitalizations Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Increase Share Issuance Limit Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt Against Against Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Grant Stock Options Mgmt Against Against Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Issue Restricted Shares Mgmt Against Against Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted JC Decaux SA 05/11/2011 DEC F5333N100 CINS Authority to Carry Out Formalities Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Accounts and Reports Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Allocation of Profits/Dividends Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Directors' Remuneration Report Mgmt Abstain Against Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Sir Ian Wood Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Allister Langlands Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Alan Semple Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Mike Straughen Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Les Thomas Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Mark Papworth Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Robert Keiller Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Christopher Masters Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Michel Contie Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Ian Marchant Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect John Morgan Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect Neil Smith Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Elect David Woodward Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Appointment of Auditor Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Authority to Set Auditor's Fees Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Authority to Repurchase Shares Mgmt For For Voted John Wood Group plc 05/11/2011 WG G9745T100 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted John Wood Group plc 06/01/2011 WG G9745T100 CINS Tender Offer Mgmt For For Voted John Wood Group plc 06/30/2011 G9745T100 CINS Adoption of New Articles Mgmt For For Voted John Wood Group plc 06/30/2011 G9745T100 CINS Return of Cash and Share Consolidation Mgmt Against Against Voted John Wood Group plc 06/30/2011 G9745T100 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted John Wood Group plc 06/30/2011 G9745T100 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted John Wood Group plc 06/30/2011 G9745T100 CINS Authority to Repurchase Shares Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Non-Voting Meeting Note N/A N/A N/A Voted JSR Corporation 06/17/2011 J2856K106 CINS Allocation of Profits/Dividends Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Amendments to Articles Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Elect Yoshinori Yoshida Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Elect Mitsunobu Koshiba Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Elect Masaki Hirose Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Elect Hozumi Satoh Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Elect Takuya Gotoh Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Elect Michio Kariya Mgmt For For Voted JSR Corporation 06/17/2011 J2856K106 CINS Election of Alternate Statutory Auditor(s) Mgmt Against Against Voted JSR Corporation 06/17/2011 J2856K106 CINS Bonus Mgmt Against Against Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Accounts and Reports Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Allocation of Profits/Dividends Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Elect Tony CHEW Leong-Chee Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Elect TOW Heng Tan Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Elect TEO Soon Hoe Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Elect TAN Ek Kia Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Elect Danny TEOH Leong Kay Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Elect Sven Bang Ullring Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Directors' Fees Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Authority to Repurchase Shares Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Related Party Transactions Mgmt For For Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/21/2011 K02 Y4722Z120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Accounts and Reports Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Allocation of Profits/Dividends Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Elect LIM Ho Kee Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Elect TSUI Kai Chong Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Elect TAN Yam Pin Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Elect HENG Chiang Meng Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Elect OON Kum Loon Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Directors' Fees Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Authority to Issue Shares under Dividend Reinvestment Scheme Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Authority to Repurchase Shares Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Related Party Transactions Mgmt For For Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/21/2011 K17 V87778102 CINS Transaction of Other Business Mgmt Against Against Voted Keppel Land Ltd. 12/08/2010 K17 V87778102 CINS Property Sale Mgmt For For Voted Keppel Land Ltd. 12/08/2010 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 12/08/2010 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 12/08/2010 K17 V87778102 CINS Property Purchase Mgmt For For Voted Keppel Land Ltd. 12/08/2010 K17 V87778102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Kia Motors Corporation 03/18/2011 Y47601102 CINS Accounts and Allocation of Profits/Dividends Mgmt For For Voted Kia Motors Corporation 03/18/2011 Y47601102 CINS Election of Directors (Slate) Mgmt For For Voted Kia Motors Corporation 03/18/2011 Y47601102 CINS Election of Audit Committee Members Mgmt For For Voted Kia Motors Corporation 03/18/2011 Y47601102 CINS Directors' Fees Mgmt For For Voted Kia Motors Corporation 03/18/2011 Y47601102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Korean Air Lines Co Ltd 03/18/2011 Y4936S102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Korean Air Lines Co Ltd 03/18/2011 Y4936S102 CINS Accounts and Allocation of Profits/Dividends Mgmt For For Voted Korean Air Lines Co Ltd 03/18/2011 Y4936S102 CINS Elect SUH Yong Won Mgmt Against Against Voted Korean Air Lines Co Ltd 03/18/2011 Y4936S102 CINS Directors' Fees Mgmt For For Voted Korean Air Lines Co Ltd 03/18/2011 Y4936S102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Allocation of Profits/Dividends Mgmt For For Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Ratification of Management Board Acts Mgmt Against Against Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Appointment of Auditor Mgmt For For Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Authority to Repurchase Shares Mgmt For For Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Authority to Issue Convertible Debt Instruments; Increase in Conditional Capital Mgmt For For Voted Lanxess AG 05/18/2011 LXS D5032B102 CINS Supervisory Board Members' Fees Mgmt For For Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Non-Voting Meeting Note N/A N/A N/A Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Non-Voting Meeting Note N/A N/A N/A Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Non-Voting Meeting Note N/A N/A N/A Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Non-Voting Meeting Note N/A N/A N/A Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Non-Voting Agenda Item N/A N/A N/A Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Allocation of Profits/Dividends Mgmt For For Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Ratification of Management Board Acts Mgmt Against Against Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Appointment of Auditor Mgmt For For Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Increase in Authorized Capital Mgmt Against Against Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Supervisory Board Members' Fees Mgmt For For Voted Leoni AG 05/12/2011 LEO D5009P118 CINS Election of Supervisory Board Members Mgmt For For Voted Lonking Holdings (fka China Infrastructure Machinery Holdings) 10/15/2010 G5636C107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Lonking Holdings (fka China Infrastructure Machinery Holdings) 10/15/2010 G5636C107 CINS Bonus Share Issuance Mgmt Against Against Voted Lonking Holdings (fka China Infrastructure Machinery Holdings) 10/15/2010 G5636C107 CINS Increase in Authorized Capital Mgmt For For Voted Lonking Holdings (fka China Infrastructure Machinery Holdings) 10/15/2010 G5636C107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Accounts and Reports Mgmt For For Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Report of the Audit and Corporate Governance Committees Mgmt For For Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Allocation of Profits/Dividends Mgmt For For Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Election of Directors; Election of Board Committee Members Mgmt For For Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Directors' Fees; Board Committee Member Fees Mgmt Against Against Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Authority to Repurchase Shares Mgmt For For Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Report on the Company's Share Repurchase Program Mgmt For For Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Amendments to Articles Mgmt Abstain Against Voted Mexichem SAB de CV 04/29/2011 MEXCHEM P57908132 CINS Election of Meeting Delegates Mgmt For For Voted Mexichem SAB de CV 11/17/2010 MEXCHEM P57908132 CINS Interim Dividend Mgmt Against Against Voted Mexichem SAB de CV 11/17/2010 MEXCHEM P57908132 CINS Election of Meeting Delegates Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Non-Voting Meeting Note N/A N/A N/A Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Allocation of Profits/Dividends Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Amendments to Articles Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Kazuyuki Matsumoto Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Kazuo Kotani Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Shigeki Tsubouchi Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Yohsuke Mishiro Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Yujiroh Imamura Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Masao Imamura Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Hiroyuki Aoi Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Tsutomu Sakamoto Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Nobutaka Nagata Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Kazuhide Naraki Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Nobuhiko Takahashi Mgmt For For Voted Nabtesco Corp. 06/24/2011 J4707Q100 CINS Elect Masahiko Yamada Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Lawrence Bloomberg Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Andre Caille Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Gerard Coulombe Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Bernard Cyr Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Gillian Denham Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Nicole Diamond-Gelinas Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Jean Douville Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Jean Gaulin Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Paul Gobeil Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Jean Houde Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Louise Laflamme Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Roseann Runte Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Marc Tellier Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Pierre Thabet Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Elect Louis Vachon Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted National Bank Of Canada 03/30/2011 NA CUSIP Appointment of Auditor Mgmt For For Voted National Bank Of Canada 03/30/2011 NA CUSIP Shareholder Proposal Regarding Pay Ratios Mgmt Against For Voted National Bank Of Canada 03/30/2011 NA CUSIP Shareholder Proposal Regarding Abolition of Subsidiaries and Branches in Tax Havens Mgmt Against For Voted National Bank Of Canada 03/30/2011 NA CUSIP Shareholder Proposal Regarding Additional Information on the Comparison of Compensation with Peers Mgmt Against For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Accounts and Reports Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Allocation of Profits/Dividends Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Ratification of Board Acts Mgmt Against Against Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Appointment of Auditor Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Authority to Repurchase Shares Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Elect BaltasarAymerich Corominas Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Amendments to Articles Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Amend Article 4 Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Amendments to General Meeting Regulations Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Report on Amendments to Board of Directors Regulations Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Remuneration Report Mgmt Abstain Against Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Report on the Board's Authority to Issue Debt Instruments Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Authority to Carry Out Formalities Mgmt For For Voted Obrascon Huarte Lain SA 05/23/2011 OHL E7795C102 CINS Minutes Mgmt For For Voted Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Non-Voting Agenda Item N/A TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Election of Presiding Chairman Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Agenda Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Election of an Individual to Check Minutes Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Accounts and Reports Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Directors' Fees Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Committee Fees Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Stock Options for Directors Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Nomination Committee Fees Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Authority to Repurchase Shares Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Authority to Issue Shares Pursuant to Stock Option Plan Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Authority to Issue Shares Pursuant to Acquisitions Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Amendment to Articles Regarding Directors' Terms Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Elect Arve Johansen Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Elect Kari Stautland Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Elect Audun Wickstrand Iversen Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Elect Marianne Blystad Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Elect Alberto Torres Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Compensation Guidelines Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Amendment to Stock Option Plan Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Authority to Set Extraordinary Meeting Notice Period at 14 Days Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Elect Jakob Iqbal as Chairman Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Elect Michael Tetzschner Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Elect Nils A. Foldal Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Nomination Committee Guidelines Mgmt TNA N/A Take No Action Opera Software ASA 06/14/2011 OPERA R6664U108 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Non-Voting Meeting Note N/A N/A N/A Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Board Size Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Serafino Iacono Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Miguel de la Campa Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Ronald Pantin Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Jose Francisco Arata Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect German Efromovich Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Neil Woodyer Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Augusto Lopez Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Miguel Rodriguez Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Donald Ford Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect John Zaozirny Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Victor Rivera Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Elect Hernan Martinez Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Pacific Rubiales Energy Corp. 05/31/2011 PRE 69480U206 CINS Stock Option Plan Renewal Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Non-Voting Meeting Note N/A N/A N/A Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Non-Voting Meeting Note N/A N/A N/A Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Non-Voting Meeting Note N/A N/A N/A Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Accounts and Reports Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Consolidated Accounts and Reports Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Allocation of Profits/Dividends Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Ratification of Management Acts Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Supervisory Board Members' Fees Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Related Party Transactions Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Elect Simon Badinter Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Appointment of Auditor Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Repurchase Shares Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Set Offering Price of Shares Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Increase Capital Through Capitalizations Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Increase Capital in Case of Exchange Offer Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Increase Share Issuance Limit Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Increase Share Capital Under Employee Savings Plan Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Increase Capital Under Foreign Employee Savings Plan Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Issue Restricted Shares Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Global Ceiling on Increases in Capital Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Use Capital Increase Authorizations as Anti-Takeover Device Mgmt Against Against Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Amendments to Articles Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Amendments to Articles Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Authority to Carry Out Formalities Mgmt For For Voted Publicis Groupe SA 06/07/2011 PUB F7607Z165 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Allocation of Profits/Dividends Mgmt For For Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Ratification of Management Board Acts Mgmt Against Against Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Compensation Policy Mgmt Abstain Against Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Election of Supervisory Board Members Mgmt For For Voted Rheinmetall AG 05/10/2011 RHM D65111102 CINS Appointment of Auditor Mgmt For For Voted Rhodia 05/18/2011 RHA F7813K523 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rhodia 05/18/2011 RHA F7813K523 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rhodia 05/18/2011 RHA F7813K523 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rhodia 05/18/2011 RHA F7813K523 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rhodia 05/18/2011 RHA F7813K523 CINS Accounts and Reports Mgmt For For Voted Rhodia 05/18/2011 RHA F7813K523 CINS Consolidated Accounts and Reports Mgmt For For Voted Rhodia 05/18/2011 RHA F7813K523 CINS Allocation of Profits/Dividends Mgmt For For Voted Rhodia 05/18/2011 RHA F7813K523 CINS Form of Dividend Payment Mgmt For For Voted Rhodia 05/18/2011 RHA F7813K523 CINS Authority to Repurchase Shares Mgmt For For Voted Rhodia 05/18/2011 RHA F7813K523 CINS Authority to Repurchase Shares Mgmt For For Voted Rhodia 05/18/2011 RHA F7813K523 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt Against Against Voted Rhodia 05/18/2011 RHA F7813K523 CINS Authority to Issue Shares and/or Convertible Securities for Foreign Employees Mgmt Against Against Voted Rhodia 05/18/2011 RHA F7813K523 CINS Authority to Carry Out Formalities Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Accounts and Reports Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Allocation of Profits/Dividends Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Appointment of Auditor Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Authority to Set Auditor's Fees Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Elect Peter Brooks-Johnson Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Elect Scott Forbes Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Elect Ed Williams Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Elect Nick McKittrick Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Elect Jonathan Agnew Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Elect Colin Kemp Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Elect Ashley Martin Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Elect Judy Vezmar Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Authority to Repurchase Shares Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Authorisation of Political Donations Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Rightmove PLC 05/04/2011 RMV G75657109 CINS Performance Share Plan Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Accounts and Reports Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Simon Robertson Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect John Rishton Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Helen Alexander Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Peter Byrom Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Iain Conn Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Peter Gregson Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect James Guyette Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect John McAdam Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect John Neill Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Andrew Shilston Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Colin Smith Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Ian Strachan Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Elect Mike Terrett Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Appointment of Auditor Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Authority to Set Auditor's Fees Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Scrip Dividend Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Authorisation of Political Donations Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Share Purchase Plan Renewal Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS UK ShareSave Plan Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS International ShareSave Plan Mgmt Against Against Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Amendments to Articles Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Authority to Repurchase Shares Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Restructuring Mgmt For For Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Rolls-Royce Group plc 05/06/2011 RR G7630U109 CINS Restructuring Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Accounts and Reports Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Allocation of Profits/Dividends Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Elect Ajaib Haridass Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Elect TANG Kin Fei Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Elect Richard Hale Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Directors' Fees Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Authority to Grant Awards and Issue Shares under the Sembcorp Marine Performance Share Plan 2010 and the Sembcorp Marine Restricted Share Plan 2010 Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Related Party Transactions Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Authority to Repurchase Shares Mgmt For For Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2011 S51 Y8231K102 CINS Non-Voting Agenda Item N/A N/A N/A Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Elect CHEN Wenhao Mgmt For For Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Elect ZHOU Bin Mgmt For For Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Elect YAO Fang as Supervisor Mgmt For For Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Elect LIAN Wanyong as Supervisor Mgmt For For Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Issuance of Medium-Term Bonds Mgmt For For Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Sinopharm Group Ltd 01/07/2011 Y8008N107 CINS Non-Voting Agenda Item N/A N/A N/A Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Ian Bourne Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Pierre Duhaime Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect David Goldman Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Patricia Hammick Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Pierre Lessard Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Edythe Marcoux Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Lorna Marsden Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Claude Mongeau Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Gwyn Morgan Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Michael Parker Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Hugh Segal Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Elect Lawrence Stevenson Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Appointment of Auditor Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP Continuation and Restatement of Shareholder Rights Plan Mgmt For For Voted SNC-Lavalin Group Inc. 05/05/2011 SNC 78460T105 CUSIP 2011 Stock Option Plan Mgmt Against Against Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Accounts and Reports Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Appointment of Auditor and Account Inspectors Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Related Party Transactions Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Investment and Finance Policy Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Allocation of Profits/Dividends; Dividend Policy Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Director's Expenses Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Election of Directors; Fees Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Reports of the Directors' and Audit Committees Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/28/2011 SQM-A CUSIP Transaction of Other Business Mgmt Against Against Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Accounts and Reports Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Directors' Remuneration Report Mgmt Abstain Against Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Rui de Sousa Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Edward Story Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Roger Cagle Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Olivier Barbaroux Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Robert Cathery Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Ettore Contini Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect John Norton Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Antonio Monteiro Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Mike Watts Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Appointment of Auditor Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Set Auditor's Fees Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Directors' Fees Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS 2011 Long-Term Incentive Plan Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Repurchase Shares Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Non-Voting Meeting Note N/A N/A N/A Voted Technip 04/28/2011 TEC F90676101 CINS Non-Voting Meeting Note N/A N/A N/A Voted Technip 04/28/2011 TEC F90676101 CINS Non-Voting Meeting Note N/A N/A N/A Voted Technip 04/28/2011 TEC F90676101 CINS Accounts and Reports Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Allocation of Profits/Dividends Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Consolidated Accounts and Reports Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Related Party Transactions Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Ratification of the Co-Option of Marie-Ange Debon Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Elect Thierry Pilenko Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Elect Olivier Appert Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Elect Pascal Colombani Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Elect John O'Leary Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Elect C. Maury Devine Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Elect Leticia Costa Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Repurchase Shares Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Issue Shares and/or Convertible Securities through Private Placement; Authority to Issue Debt Instruments Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Issue Restricted Shares Mgmt Against Against Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Issue Restricted Shares to Executives Mgmt Against Against Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Grant Stock Options Mgmt Against Against Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Grant Stock Options to Chairman/CEO and executives Mgmt Against Against Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Authority to Carry Out Formalities Mgmt For For Voted Technip 04/28/2011 TEC F90676101 CINS Non-Voting Meeting Note N/A N/A N/A Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Non-Voting Meeting Note N/A N/A N/A Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Non-Voting Meeting Note N/A N/A N/A Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Accounts and Reports Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Allocation of Profits/Dividends Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Elect Horst Pudwill Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Elect Joseph Galli Jr Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Elect Christopher Langley Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Elect Peter Sullivan Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Directors' Fees Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Authority to Repurchase Shares Mgmt For For Voted Techtronic Industries Co Ltd 05/20/2011 Y8563B159 CINS Authority to Issue Repurchased Shares Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Non-Voting Meeting Note N/A N/A N/A Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Accounts and Reports Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Consolidated Accounts and Reports Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Allocation of Profits/Dividends Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Ratification of Board Acts Mgmt Against Against Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Appointment of Auditor Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Election of Directors Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Amendments to Articles Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Amendments to General Meeting Regulations Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Report on Amendments to Board of Directors Regulations Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Authority to Repurchase Shares Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Authority to Create/Fund Foundations Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Directors' Fees Mgmt For For Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Remuneration Policy Mgmt Abstain Against Voted Tecnicas Reunidas SA 06/22/2011 TRE E9055J108 CINS Authority to Carry out Formalities Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Accounts and Reports Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Elect John Hughes Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Elect Michael Tobin Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Elect Brian McArthur-Muscroft Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Elect Simon Batey Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Elect Robert Morse Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Elect John O'Reilly Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Appointment of Auditor Mgmt Against Against Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Authority to Set Auditor's Fees Mgmt Against Against Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Authority to Repurchase Shares Mgmt For For Voted Telecity Group plc 04/12/2011 TCY G87403112 CINS Authority to Set General Meeting Notice at 14 Days Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Accounts and Reports; Ratification of Board Acts Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Consolidated Accounts and Reports Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Related Party Transactions Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Allocation of Profits/Dividends Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Ratification of the Co-option of Laurence Danon Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Patricia Barbizet Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Claude Berda Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Martin Bouygues Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Olivier Bouygues Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Laurence Danon Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Nonce Paolini Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Gilles Pelisson Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Philippe Marien Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Olivier Roussat Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Appointment of Auditor Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Appointment of Alternate Auditor Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Repurchase Shares Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Capital Through Capitalizations Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Share Issuance Limit Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Set Offering Price of Shares Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Capital in Case of Exchange Offer Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Global Ceiling on Increases in Capital and Debt Issuances Mgmt Against Against Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Grant Stock Options Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Issue Restricted Shares Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt Against Against Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Carry Out Formalities Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Non-Voting Meeting Note N/A N/A N/A Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Accounts and Reports Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Allocation of Profits/Dividends Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Directors' Remuneration Report Mgmt Abstain Against Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect Lord Robert Smith of Kelvin Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect Keith Cochrane Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect Michael Dearden Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect Stephen King Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect Richard Menell Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect Alan Mitchelson Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect John Mogford Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect Lord George Robertson Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Elect Jon Stanton Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Appointment of Auditor Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Authority to Set Auditor's Fees Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Authority to Repurchase Shares Mgmt For For Voted The Weir Group plc 05/04/2011 WEIR G95248137 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Non-Voting Meeting Note N/A N/A N/A Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Allocation of Profits/Dividends Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Akihiro Teramachi Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Masamichi Ishii Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Takeki Shirai Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Toshihiro Teramachi Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Hiroshi Imano Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Takashi Ohkubo Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Tetsuya Hayashida Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Hideyuki Kiuchi Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Junichi Kuwabara Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Junichi Sakai Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Hirokazu Ishikawa Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Junji Shimomaki Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Takanobu Hoshino Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Kaoru Hoshide Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Nobuyuki Maki Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Akihiko Kambe Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Elect Masatake Yone Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Election of Alternate Statutory Auditor(s) Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Bonus Mgmt For For Voted THK Co., Ltd. 06/18/2011 J83345108 CINS Performance-Based Compensation Policy Mgmt Against Against Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Elect Denis Arsenault Mgmt For For Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Elect Carol Banducci Mgmt For For Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Elect James Freer Mgmt For For Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Elect James Geyer Mgmt For For Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Elect Timothy Haddon Mgmt For For Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Elect Kevin Loughrey Mgmt For For Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Elect Thomas O'Neil Mgmt For For Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Ratification of Auditor Mgmt For For Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Thompson Creek Metals Co. Inc. 05/06/2011 TC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Non-Voting Meeting Note N/A N/A N/A Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Tetsuroh Higashi Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Tetsuo Tsuneishi Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Hiroshi Takenaka Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Hirofumi Kitayama Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Kiyoshi Satoh Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Haruo Iwatsu Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Kenji Washino Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Hikaru Itoh Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Takashi Nakamura Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Takaaki Matsuoka Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Masami Akimoto Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Yoshiteru Harada Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Hideyuki Tsutsumi Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Hiroshi Inoue Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Masahiro Sakane Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Elect Mitsutaka Yoshida Mgmt Against Against Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Bonus Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Directors' Stock Option Plan Mgmt Against Against Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Directors' and Employees' Stock Option Plan Mgmt Against Against Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Directors' Fees Mgmt For For Voted Tokyo Electron Ltd 06/17/2011 J86957115 CINS Statutory Auditors' Fees Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Accounts and Reports Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Allocation of Profits/Dividends Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Elect Andrew Simon Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Elect Philip Jansen Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Elect John Carter Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Appointment of Auditor Mgmt Against Against Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Authority to Set Auditor's Fees Mgmt Against Against Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Authority to Repurchase Shares Mgmt For For Voted Travis Perkins plc 05/26/2011 TPK G90202105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Non-Voting Meeting Note N/A N/A N/A Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Allocation of Profits/Dividends Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Hiroaki Tamura Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Michio Takeshita Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Akinori Furukawa Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Makoto Umetsu Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Masato Izumihara Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Mitsutaka Motoda Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Shohji Noguchi Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Keisuke Fujioka Mgmt Against Against Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Setsuroh Miyake Mgmt Against Against Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Takeshi Iwabuchi Mgmt Against Against Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Elect Hitoshi Sugio Mgmt Against Against Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Election of Alternate Statutory Auditor(s) Mgmt For For Voted Ube Industries Ltd 06/29/2011 J93796100 CINS Bonus Mgmt Against Against Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Accounts and Reports Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Directors' Remuneration Report Mgmt Abstain Against Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Appointment of Auditor Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Set Auditor's Fees Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Elect David Levin Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Elect Alan Gillespie Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Elect Jonathan Newcomb Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Change in Company Name Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Repurchase Shares Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Adoption of New Articles Mgmt For For Voted United Tractors 05/02/2011 UNTR Y7146Y140 CINS Accounts and Reports Mgmt For For Voted United Tractors 05/02/2011 UNTR Y7146Y140 CINS Allocation of Profits/Dividends Mgmt For For Voted United Tractors 05/02/2011 UNTR Y7146Y140 CINS Election of Directors (Slate) and Directors' Fees Mgmt For For Voted United Tractors 05/02/2011 UNTR Y7146Y140 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted United Tractors 05/02/2011 UNTR Y7146Y140 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted United Tractors 05/02/2011 UNTR Y7146Y140 CINS Authority to Implement Offering Mgmt Against Against Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Non-Voting Meeting Note N/A N/A N/A Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Agenda Mgmt For Against Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Accounts and Reports; Allocation of Profits/Dividends; Ratification of Board Acts Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Management Report Mgmt For Against Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Report of Board Regulations Mgmt For Against Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Corporate Governance Report Mgmt For Against Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Appointment of Auditor Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Amend Article 3 Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Amend Article 15 Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Amend Article 18 Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Amend Article 22 Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Amend Article 9 Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Amend Article 14 Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Amend Article 19 Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Decrease in Par Value Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Increase in Par Value Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Authority to Repurchase Shares Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Remuneration Report Mgmt Abstain Against Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Authority to Carry Out Formalities Mgmt For For Voted Viscofan SA 04/13/2011 VIS E97579192 CINS Non-Voting Meeting Note N/A N/A N/A Voted Warner Chilcott Public Limited Company 05/17/2011 WCRX G94368100 CUSIP Elect Todd Abbrecht Mgmt For For Voted Warner Chilcott Public Limited Company 05/17/2011 WCRX G94368100 CUSIP Elect Liam FitzGerald Mgmt For For Voted Warner Chilcott Public Limited Company 05/17/2011 WCRX G94368100 CUSIP Ratification of Auditor Mgmt For For Voted Warner Chilcott Public Limited Company 05/17/2011 WCRX G94368100 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Warner Chilcott Public Limited Company 05/17/2011 WCRX G94368100 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Early Termination of Board Powers Mgmt Abstain N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Guy de Selliers Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Mikhail Dubinin Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Igor Kostikov Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Michael O'Neill Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Alexander Orlov Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Sergei Plastinin Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Gavril Yushvaev Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect David Iakobachvili Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Evgeny Yasin Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Marcus Rhodes Mgmt For N/A Voted Wimm-Bill-Dann Foods Ojsc 11/09/2010 WBD 97263M109 CUSIP Elect Ernest Tipton Mgmt For N/A Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Accounts and Reports Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect John Martin Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Ian Meakins Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Frank Roach Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Gareth Davis Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Andrew Duff Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Nigel Stein Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Michael Wareing Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Appointment of Auditor Mgmt Against Against Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authority to Set Auditor's Fees Mgmt Against Against Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authorisation of Political Donations Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authority to Repurchase Shares Mgmt For For Voted Yara International ASA 05/10/2011 YAR R9900C106 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Election of Presiding Chairman and Individuals to Check Minutes Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Compensation Guidelines Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Directors' Fees Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Nomination Committee Fees Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Nomination Committee; Amendments to Articles Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Amendments to Articles Regarding Electronic Communication Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Cancellation of Shares Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Authority to Repurchase Shares Mgmt TNA N/A Take No Action YOOX S.p.A. 04/26/2011 YOOX T9846S106 CINS Non-Voting Meeting Note N/A N/A N/A Voted YOOX S.p.A. 04/26/2011 YOOX T9846S106 CINS Accounts and Reports; Allocation of Profits/Dividends Mgmt For For Voted YOOX S.p.A. 04/26/2011 YOOX T9846S106 CINS Elect Raffaello Napoleone Mgmt For For Voted YOOX S.p.A. 04/26/2011 YOOX T9846S106 CINS Authority to Repurchase and Reissue Shares Mgmt For For Voted YOOX S.p.A. 04/26/2011 YOOX T9846S106 CINS Amendments to Articles Mgmt For For Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Non-Voting Meeting Note N/A N/A N/A Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Non-Voting Meeting Note N/A N/A N/A Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Accounts and Reports Mgmt For For Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Allocation of Profits/Dividends Mgmt For For Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Elect TSAI Chi Neng Mgmt Against Against Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Elect David N. F. TSAI Mgmt Against Against Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Elect HUANG Ming Fu Mgmt Against Against Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Elect LEE Shao Wu Mgmt Against Against Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Directors' Fees Mgmt For For Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Authority to Repurchase Shares Mgmt For For Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Authority to Issue Repurchased Shares Mgmt For For Voted Yue Yuen Industrial (Holdings) Ltd. 03/04/2011 G98803144 CINS Non-Voting Meeting Note N/A N/A N/A Voted Federated International Leaders Fund Issuer Name Meeting Date Ticker Security ID Symbol Type Proposal Text Proponent Vote Cast For/ Against Mgmt Logical Ballot Status ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Accounts and Reports Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Remuneration Report Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Ratification of Board and Management Acts Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Creation of Conditional Capital for Employee Compensation Plan Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Increase in Authorized Capital Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Elect Roger Agnelli Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Elect Louis Hughes Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Elect Hans Marki Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Elect Michel de Rosen Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Elect Michael Treschow Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Elect Jacob Wallenberg Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Elect Hubertus von Grunberg Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Elect Ying Yeh Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Appointment of Auditor Mgmt TNA N/A Take No Action ABB Ltd. 04/29/2011 ABBN H0010V101 CINS Transaction of Other Business Mgmt TNA N/A Take No Action Accor SA 05/30/2011 AC F00189120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Accor SA 05/30/2011 AC F00189120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Accor SA 05/30/2011 AC F00189120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Accor SA 05/30/2011 AC F00189120 CINS Non-Voting Meeting Note N/A N/A N/A Voted Accor SA 05/30/2011 AC F00189120 CINS Accounts and Reports; Ratification of Board Acts Mgmt Abstain Against Voted Accor SA 05/30/2011 AC F00189120 CINS Consolidated Accounts and Reports Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Allocation of Profits/Dividends Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Virginie Morgon Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Sebastien Bazin Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Denis Hennequin Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Franck Riboud Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Elect Mercedes Erra Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Directors' Fees Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Related Party Transaction Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Severance Package (Yann Caillere) Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Severance Package (Gilles Pelisson) Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Severance Package and Supplementary Retirement Benefits (Denis Hennequin) Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Repurchase Shares Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Increase Share Issuance Limit Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Increase Capital Through Capitalizations Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Global Ceiling on Increases in Capital Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Grant Stock Options Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Issue Restricted Shares Mgmt Against Against Voted Accor SA 05/30/2011 AC F00189120 CINS Authority to Carry Out Formalities Mgmt For For Voted Accor SA 05/30/2011 AC F00189120 CINS Relocation of Company Headquarters Mgmt For For Voted Adecco SA 04/19/2011 ADEN H00392318 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Accounts and Reports Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Compensation Report Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Allocation of Profits Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Transfer of Reserves Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Ratification of Board Acts Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Jakob Baer Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Rolf Dorig Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Alexander Gut Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Andreas Jacobs Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Thomas O'Neill Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect DavidPrince Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Wanda Rapaczynski Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Elect Didier Lamouche Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Transaction of Other Business Mgmt TNA N/A Take No Action Adecco SA 04/19/2011 ADEN H00392318 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Accounts and Reports Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Allocation of Profits/Dividends Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Ratification of Board and Management Acts Mgmt Against Against Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Board Size Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Directors and Auditors' Fees Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Election of Directors Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Nomination Committee Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Compensation Guidelines Mgmt Abstain Against Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Authority to Repurchase and Issue Shares Mgmt For For Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS 2011 Long-Term Incentive Plan Mgmt Against Against Voted Assa Abloy AB 04/29/2011 ASSA-B W0817X105 CINS Non-Voting Agenda Item N/A N/A N/A Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Non-Voting Meeting Note N/A N/A N/A Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Non-Voting Meeting Note N/A N/A N/A Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Non-Voting Meeting Note N/A N/A N/A Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Accounts and Reports Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Consolidated Accounts and Reports Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Allocation of Profits/Dividends Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Related Party Transactions Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Elect Jean-Martin Folz Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Elect Giuseppe Mussari Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Elect Marcus Schenck Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Repurchase Shares Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Increase Capital Through Capitalizations Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Issue Shares and/or Convertible Securities Through Private Placements; Authority to Issue Debt Instruments Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Set Offering Price of Shares Mgmt Against Against Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Increase Share Issuance Limit Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Increase Capital in Consideration for Contributions in Kind; Authority to Issue Debt Instruments Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Issue Shares w/o Preemptive Rights in Consideration for Securities Issued by a Subsidiary Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Issue Debt Instruments Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt Against Against Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Increase Capital Under Foreign Employee Savings Plan Mgmt Against Against Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Grant Stock Options Mgmt Against Against Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Issue Performance Shares Mgmt Against Against Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Issue Restricted Shares Mgmt Against Against Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Amend Article 23 Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Authority to Carry Out Formalities Mgmt For For Voted AXA S.A. 04/27/2011 AXA F06106102 CINS Non-Voting Meeting Note N/A N/A N/A Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Accounts and Reports Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Ratification of Board Acts Mgmt Against Against Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Allocation of Profits/Dividends Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Elect Ana Patricia Botin-Sanz de Sautuola y O'Shea Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Elect Rodrigo Echenique Gordillo Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Elect Terence Burns Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Elect Antoine Bernheim Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Appointment of Auditor Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Amend Articles 8, 11, 15, 16 and 18 Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Amend Articles 20, 24, 25, 26, 28, 30, 34, 35, 42, 53, 55, 59 and 61 Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Amend Articles 62 and 69 Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Amend Preamble and Article 2 Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Amend Articles 4, 5, 6 bis and 8 Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Amend Articles 12, 19 and 21 Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Scrip Dividend Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Non-Voting Agenda Item N/A N/A N/A Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Scrip Dividend Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Non-Voting Agenda Item N/A N/A N/A Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Authority to Issue Convertible Securities w/ or w/o Preemptive Rights Mgmt Against Against Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Authority to Issue Non-Convertible Debt Instruments Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Performance Share Plan Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Deferred and Conditional Share Plan Mgmt Against Against Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Deferred and Conditional Variable Remuneration Plan Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS UK Employee Share Savings Plan Mgmt Against Against Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Authority to Carry Out Formalities Mgmt For For Voted Banco Santander S.A. 06/17/2011 SAN E19790109 CINS Remuneration Report Mgmt Abstain Against Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Non-Voting Agenda Item N/A N/A N/A Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Allocation of Profits/Dividends Mgmt For For Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Ratification of Management Board Acts Mgmt Against Against Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Appointment of Auditor Mgmt For For Voted Bayerische Motoren Werke AG (BMW) 05/12/2011 BMW D12096109 CINS Compensation Policy Mgmt Abstain Against Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Non-Voting Meeting Note N/A N/A N/A Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Non-Voting Meeting Note N/A N/A N/A Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Non-Voting Meeting Note N/A N/A N/A Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Accounts and Reports; Approval of Non Tax-Deductible Expenses Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Consolidated Accounts and Reports Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Allocation of Profits/Dividends Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Related Party Transactions Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Authority to Repurchase Shares Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Elect Jean-Francois Lepetit Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Elect Helene Ploix Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Elect Baudouin Prot Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Elect Daniela Weber-Rey Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Elect Fields Wicker-Miurin Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Merger by Absorption of Banque de Bretagne Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Merger by Absorption of BNP Paribas International BV Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Merger by Absorption of Cerenicim Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Merger by absorption of SAS Noria Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Authority to Issue Restricted Stock Mgmt Against Against Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Authority to Grant Stock Options Mgmt Against Against Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted BNP Paribas 05/11/2011 BNP F1058Q238 CINS Authority to Carry Out Formalities Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Elect Roger Brown Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Elect Roy Franklin Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Approve Termination Benefits (CEO Craig Kipp) Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Approve Termination Benefits (Current Senior Executives) Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Approve Termination Benefits (Current or Future Executives) Mgmt For For Voted Boart Longyear Limited 05/13/2011 BLY Q1645L104 CINS Remuneration Report Mgmt Abstain Against Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Non-Voting Meeting Note N/A N/A N/A Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Accounts and Reports Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Allocation of Profits/Dividends Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Directors' Fees Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Additional Directors' Fees Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect KWEK Leng Peck Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect KWEK Leng Beng Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect CHEE Keng Soon Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect FOO See Juan Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Elect TANG See Chim Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Authority to Repurchase Shares Mgmt For For Voted City Developments Limited 04/20/2011 C09 V23130111 CINS Related Party Transactions Mgmt For For Voted Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Accounts and Reports Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Ratification of Board Acts Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Johann Rupert Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Franco Cologni Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Lord Douro Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Yves-Andre Istel Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Richard Lepeu Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Ruggero Magnoni Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Simon Murray Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Alain Dominique Perrin Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Norbert Platt Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Alan Quasha Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Lord Renwick of Clifton Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Jan Rupert Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Jurgen Schrempp Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Martha Wikstrom Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Josua Malherbe Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Frederick Mostert Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Guillaume Pictet Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Dominique Rochat Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Elect Gary Saage Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Amendments to Articles Mgmt TNA N/A Take No Action Compagnie Financiere Richemont S.A. 09/08/2010 CFR H25662158 CINS Amendments to Articles Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Non-Voting Agenda Item N/A TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Remuneration Report Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Accounts and Reports Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Allocation of Profits Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Allocation of Dividends from Reserves Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Authority to Increase Conditional Capital Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Increase in Authorized Capital Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Amendment Regarding Voting Procedure Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Amendments to Articles Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Elect Peter Brabeck-Letmathe Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Elect Jean Lanier Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Elect Anton van Rossum Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Appointment of Special Auditor Mgmt TNA N/A Take No Action Credit Suisse Group 04/29/2011 CSGN H3698D419 CINS Transaction of Other Business Mgmt TNA N/A Take No Action CRH Plc 05/04/2011 CRH G25508105 CINS Accounts and Reports Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Allocation of Profits/Dividends Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Directors' Remuneration Report Mgmt Abstain Against Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Maeve Carton Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect William Egan Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Utz-Hellmuth Felcht Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Nicky Hartery Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Jan Maarten de Jong Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect John Kennedy Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Myles Lee Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Albert Manifold Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Kieran McGowan Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Daniel O'Connor Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Liam O'Mahony Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Elect Mark Towe Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Authority to Set Auditor's Fees Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Authority to Repurchase Shares Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Authority to Reissue Treasury Shares Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted CRH Plc 05/04/2011 CRH G25508105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Accounts and Reports Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Allocation of Profits/Dividends Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Nicholas Mayhew Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Gary WANG Pak-Ling Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Dennis SUN Tai-Lun Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Akimitsu Ashada Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Hidemitsu Otsuka Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Elect Robert SZE Tsai-To Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Directors' Fees Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Increase in Authorized Capital Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Authority to Repurchase Shares Mgmt For For Voted Dah Sing Financial Holdings Limited 05/27/2011 Y19182107 CINS Authority to Issue Repurchased Shares Mgmt For For Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Non-Voting Meeting Note N/A N/A N/A Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Non-Voting Meeting Note N/A N/A N/A Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Non-Voting Meeting Note N/A N/A N/A Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Non-Voting Agenda Item N/A N/A N/A Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Allocation of Profits/Dividends Mgmt For For Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Ratification of Management Board Acts Mgmt Against Against Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Compensation Policy Mgmt Abstain Against Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Appointment of Auditor Mgmt For For Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Supervisory Board Members' Fees Mgmt For For Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Elect Manfred Bischoff Mgmt For For Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Elect Lynton Wilson Mgmt For For Voted Daimler AG 04/13/2011 DAI D1668R123 CINS Elect Petraea Heynike Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Accounts and Reports Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Allocation of Final Dividends on the Ordinary shares Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Allocation of Dividends on the Non-Voting Convertible Preference Shares Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Allocation of Dividends on the Non-Voting Redeemable Convertible Preference Shares Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Directors' Fees Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Elect Bart Broadman Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Elect Euleen Goh Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Elect Christopher CHENG Wai Chee Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Elect Danny TEOH Leong Kay Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Authority to issue shares under the DBSH Share Option Plan and to grant awards and issue shares under the DBSH Share Plan Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Non-Voting Agenda Item N/A N/A N/A Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Non-Voting Agenda Item N/A N/A N/A Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Non-Voting Agenda Item N/A N/A N/A Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Authority to Issue Shares under the DBSH Scrip Dividend Scheme Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Authority to Repurchase Shares Mgmt For For Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Non-Voting Agenda Item N/A N/A N/A Voted DBS Group Holdings Ltd 04/28/2011 D05 Y20246107 CINS Non-Voting Agenda Item N/A N/A N/A Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Accounts and Reports Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Director's Remuneration Report Mgmt Abstain Against Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Allocation of Profits/Dividends Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Peggy Bruzelius Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Laurence Danon Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Betsey Holden Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Lord Clive Hollick Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Franz Humer Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Philip Scott Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect H. Todd Stitzer Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Paul Walker Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Paul Walsh Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Lord Mervyn Davies Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Elect Deirdre Mahlan Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Appointment of Auditor Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Authority to Set Auditor's Fees Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Authority to Repurchase Shares Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Authorisation of Political Donations Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Share Incentive Plan Renewal Mgmt For For Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Sharesave Plan Mgmt Against Against Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Authority to Establish International Share Plans Mgmt Against Against Voted Diageo PLC 10/14/2010 DGE G42089113 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Consolidated Accounts and Reports Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Accounts and Reports; Approval of Non-Tax-Deductible Expenses Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Allocation of Profits/Dividends Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Related Party Transactions With Accor SA Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Amendments to Employment Contract of (Jacques Stern) Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Severance Package (Jacques Stern) Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Unemployment Benefits (Jacques Stern) Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Health Insurance Benefits (Jacques Stern) Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Supplementary Retirement Benefits (Jacques Stern) Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Authority to Repurchase Shares Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Edenred SA 05/13/2011 EDEN F3192L109 CINS Authority to Carry Out Formalities Mgmt For For Voted Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Accounts and Reports Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Compensation Policy Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Ratification of Board Acts Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Amendments to Articles Regarding Board Size Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Amendments to Articles Regarding Director's Terms Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Elect Lilian Biner Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Elect Henner Schierenbeck Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Elect Nabil Sakkab Mgmt TNA N/A Take No Action Givaudan S.A. 03/24/2011 GIVN H3238Q102 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Accounts and Reports Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Elect Charles Fisher Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Elect Annette Flynn Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Elect Richard Jewson Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Elect Roderick Ryan Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Elect Gavin Slark Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Authority to Set Auditor's Fees Mgmt Against Against Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Authority to Repurchase Shares Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Authority to Reissue Treasury Shares Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS Long Term Incentive Plan Mgmt For For Voted Grafton Group plc 05/04/2011 GN5 G4035Q189 CINS SAYE Plan Mgmt Against Against Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Report of the Audit Committee Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Report on Tax Compliance Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Authority to Increase Legal Reserve Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Authority to Repurchase Shares Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Allocation of Dividends Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Ratification of Board Acts; Election of Directors; Election of Committee Members; Fees Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Ratification of Board Acts; Election of Directors; Election of Committee Members; Fees Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Ratification of Board Acts; Election of Directors; Election of Committee Members; Fees Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Ratification of Board Acts; Election of Directors; Election of Committee Members; Fees Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/27/2011 ASUR 40051E202 CUSIP Election of Meeting Delegates Mgmt For For Voted Grupo Televisa 04/29/2011 TLEVISA 40049J206 CUSIP Election of Directors Mgmt For For Voted Grupo Televisa 04/29/2011 TLEVISA 40049J206 CUSIP Election of Meeting Delegates Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Non-Voting Meeting Note N/A N/A N/A Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Accounts and Reports Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Allocation of Profits/Dividends Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Elect Dominic HO Chiu Fai Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Elect Ronnie CHAN Chichung Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Elect Philip CHEN Nan Lok Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Elect William KO Pak Yau Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Elect Henry YIU Tze Yin Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Elect HO Hau Cheong Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Directors' Fees Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Authority to Repurchase Shares Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Hang Lung Properties Limited 10/20/2010 Y30166105 CINS Authority to Issue Repurchased Shares Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Accounts and Reports Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Directors' Remuneration Report Mgmt Abstain Against Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Safra Catz Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Laura CHA May Lung Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Marvin CHEUNG Kin Tung Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect John Coombe Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Rona Fairhead Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Douglas Flint Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Alexander Flockhart Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Stuart Gulliver Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect James Hughes-Hallett Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Sam Laidlaw Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect J. Rachel Lomax Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Iain Mackay Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Gwyn Morgan Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Narayana Murthy Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Simon Robertson Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect John Thornton Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Elect Sir Brian Williamson Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Share Plan 2011 Mgmt Against Against Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Directors' Fees Mgmt For For Voted HSBC Holdings plc 05/27/2011 HSBA G4634U169 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Accounts and Reports Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Allocation of Profits/Dividends Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Ken Burnett Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Alison Cooper Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Robert Dyrbus Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Michael Herlihy Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Pierre Jungels Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Susan Murray Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Iain Napier Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Berge Setrakian Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Elect Mark Williamson Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Appointment of Auditor Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Authority to Set Auditor's Fees Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Authorisation of Political Donations Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Extension of French Sharesave Plan Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Authority to Repurchase Shares Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Imperial Tobacco Group plc 02/02/2011 IMT G4721W102 CINS Adoption of New Articles Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Ann Berzin Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect John Bruton Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Jared Cohon Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Gary Forsee Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Peter Godsoe Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Edward Hagenlocker Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Constance Horner Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Michael Lamach Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Theodore Martin Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Richard Swift Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Elect Tony White Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Senior Executive Performance Plan Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Authority to Repurchase Shares Mgmt For For Voted Ingersoll-Rand Plc 06/02/2011 IR G47791101 CUSIP Ratification of Auditor Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Accounts and Reports Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Allocation of Profits/Dividends Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect James Abrahamson Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Kirk Kinsell Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Graham Allan Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Andrew Cosslett Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect David Kappler Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Ralph Kugler Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Jennifer Laing Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Jonathan Linen Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Richard Solomons Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect David Webster Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Elect Ying Yeh Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Appointment of Auditor Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Set Auditor's Fees Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authorisation of Political Donations Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Repurchase Shares Mgmt For For Voted Intercontinental Hotels Group PLC 05/27/2011 IHG G4804L122 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Elect Rex Adams Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Elect John Banham Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Elect Denis Kessler Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP 2011 Global Equity Incentive Plan Mgmt For For Voted Invesco Ltd. 05/26/2011 IVZ G491BT108 CUSIP Ratification of Auditor Mgmt For For Voted Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Accounts and Reports Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Transfer of Reserves Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Allocation of Reserves for Share Repurchase Program Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Elect Peter Kupfer Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Elect Charles Stonehill Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Elect Heinrich Baumann Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/07/2011 BAER H4414N103 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Non-Voting Agenda Item N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Accounts and Reports Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Non-Voting Agenda Item N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Allocation of Profits/Dividends Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Ratification of Management Board Acts Mgmt Against Against Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Elect Mr. F.A. van Houten Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Elect Mr. R.H. Widrahadiraksa Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Elect Mr. P.A.J. Nota Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Elect Cornelis van Lede Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Elect John Thompson Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Elect Heino von Prondzynski Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Elect Jackson Tai Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Appointment of Auditor Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Authority to Repurchase Shares Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/31/2011 PHIA N6817P109 CINS Non-Voting Agenda Item N/A N/A N/A Voted L'Oreal 04/22/2011 OR F58149133 CINS Non-Voting Meeting Note N/A N/A N/A Voted L'Oreal 04/22/2011 OR F58149133 CINS Non-Voting Meeting Note N/A N/A N/A Voted L'Oreal 04/22/2011 OR F58149133 CINS Accounts and Reports Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Consolidated Accounts and Reports Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Allocation of Profits/Dividends Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Elect Liliane Bettencourt Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Elect Annette Roux Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Elect Charles-Henri Filippi Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Directors' Fees Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Authority to Repurchase Shares Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Authority to Issue Shares w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations Mgmt Against Against Voted L'Oreal 04/22/2011 OR F58149133 CINS Authority to Grant Stock Options Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Authority to Issue Restricted Shares Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt Against Against Voted L'Oreal 04/22/2011 OR F58149133 CINS Authority to Carry Out Formalities Mgmt For For Voted L'Oreal 04/22/2011 OR F58149133 CINS Non-Voting Meeting Note N/A N/A N/A Voted L'Oreal 04/22/2011 OR F58149133 CINS Non-Voting Meeting Note N/A N/A N/A Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Accounts and Reports Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Allocation of Profits/Dividends Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Elect Sir Adrian Montague Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Elect Stephen Ingham Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Elect Charles-Henri Dumon Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Elect Ruby McGregor-Smith Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Elect Tim Miller Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Elect Stephen Puckett Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Elect Hubert Reid Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Elect Reg Sindall Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Appointment of Auditor Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Authority to Set Auditor's Fees Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Authorisation of Political Donations Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Authority to Repurchase Shares Mgmt For For Voted Michael Page International plc 05/20/2011 MPI G68694119 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Nestle S.A. 04/14/2011 NESN H57312649 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Accounts and Reports; Compensation Report Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Compensation Report Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Elect Paul Bulcke Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Elect Andreas Koopmann Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Elect Rolf Hanggi Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Elect Jean-Pierre Meyers Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Elect Naina Lal Kidwai Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Elect Beat Hess Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Elect Ann Veneman Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Nestle S.A. 04/14/2011 NESN H57312649 CINS Cancellation of Shares and Reduction of Share Capital Mgmt TNA N/A Take No Action Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect William Berry Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect Robert Bertram Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect Dennis Flanagan Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect S. Barry Jackson Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect Kevin Jenkins Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect A. Anne McLellan Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect Eric Newell Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect Thomas O'Neill Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect Marvin Romanow Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect Francis Saville Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect John Willson Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Elect Victor Zaleschuk Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Amendment to Shareholder Rights' Plan Mgmt Against Against Voted Nexen Inc. 04/27/2011 NXY 65334H102 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Christopher Burley Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect William Doyle Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect John Estey Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Charles Hoffman Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Dallas Howe Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Alice Laberge Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Keith Martell Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Jeffrey McCaig Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Mary Mogford Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Paul Schoenhals Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect E. Robert Stromberg Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Elena Viyella de Paliza Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Appointment of Auditor Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP 2011 Performance Option Plan Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Accounts and Reports Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Allocation of Profits/Dividends Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Elect Adrian Bellamy Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Elect Peter Harf Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Elect Bart Becht Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Elect Graham Mackay Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Elect Liz Doherty Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Appointment of Auditor Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Authority to Set Auditor's Fees Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Authority to Repurchase Shares Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Reckitt Benckiser Group Plc 05/05/2011 RB G74079107 CINS Amendments to Employee Share Plans Mgmt For For Voted Sap AG 05/25/2011 SAP D66992104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Sap AG 05/25/2011 SAP D66992104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Sap AG 05/25/2011 SAP D66992104 CINS Non-Voting Meeting Note N/A N/A N/A Voted Sap AG 05/25/2011 SAP D66992104 CINS Non-Voting Agenda Item N/A N/A N/A Voted Sap AG 05/25/2011 SAP D66992104 CINS Allocation of Profits/Dividends Mgmt For For Voted Sap AG 05/25/2011 SAP D66992104 CINS Ratification of Management Board Acts Mgmt Against Against Voted Sap AG 05/25/2011 SAP D66992104 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted Sap AG 05/25/2011 SAP D66992104 CINS Appointment of Auditor Mgmt For For Voted Sap AG 05/25/2011 SAP D66992104 CINS Cancellation of Conditional Capital VI Mgmt For For Voted Sap AG 05/25/2011 SAP D66992104 CINS Authority to Issue Convertible Debt Instruments Mgmt For For Voted Sap AG 05/25/2011 SAP D66992104 CINS Intra-company Control Agreements Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Accounts and Reports Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Allocation of Profits/Dividends Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Elect Michael Dobson Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Elect Massimo Tosato Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Elect Andrew Beeson Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Elect Bruno Schroder Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Appointment of Auditor Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Authority to Set Auditor's Fees Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Equity Compensation Plan Mgmt Against Against Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Share Option Plan Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Authority to Repurchase Shares Mgmt For For Voted Schroders plc 05/05/2011 SDR G7860B102 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Repeal of Classified Board Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Sir Malcolm Williamson Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Michael Barnes Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Robert Blanchard Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Dale Hilpert Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Russell Walls Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Marianne Parrs Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Thomas Plaskett Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Sir Malcolm Williamson Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Michael Barnes Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Robert Blanchard Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Dale Hilpert Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Russell Walls Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Marianne Parrs Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Elect Thomas Plaskett Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Ratification of Auditor Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Annual Performance Bonus Plan Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Signet Jewelers Limited 06/16/2011 SIG G81276100 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Accounts and Reports Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Directors' Remuneration Report Mgmt Abstain Against Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Rui de Sousa Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Edward Story Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Roger Cagle Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Olivier Barbaroux Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Robert Cathery Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Ettore Contini Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect John Norton Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Antonio Monteiro Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Elect Mike Watts Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Appointment of Auditor Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Set Auditor's Fees Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Directors' Fees Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS 2011 Long-Term Incentive Plan Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Repurchase Shares Mgmt For For Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Non-Voting Agenda Item N/A N/A N/A Voted SOCO International plc 06/23/2011 SIA G8248C127 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Non-Voting Meeting Note N/A N/A N/A Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Non-Voting Meeting Note N/A N/A N/A Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Accounts and Reports Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Allocation of Profits/Dividends Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Elect William FUNG Kwok Lun Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Elect LEE Shau Kee Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Elect Michael WONG Yick Kam Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Elect Raymond KWOK Ping Luen Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Elect CHAN Kai Ming Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Elect Thomas CHAN Kui Yuen Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Elect KWONG Chun Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Directors' Fees Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Authority to Repurchase Shares Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Sun Hung Kai Properties Limited 12/02/2010 16 Y82594121 CINS Authority to Issue Repurchased Shares Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect William Anderson Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Richard Booth Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Jon Boscia Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect John Clappison Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect David Ganong Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Martin Glynn Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Krystyna Hoeg Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect David Kerr Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Idalene Kesner Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Mitchell Merin Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Ronald Osborne Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Hugh Segal Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect Donald Stewart Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Elect James Sutcliffe Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Sun Life Financial Inc. 05/18/2011 SLF CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Swatch Group Ltd. (The) 05/31/2011 UHR H83949141 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Swatch Group Ltd. (The) 05/31/2011 UHR H83949141 CINS Accounts and Reports Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/31/2011 UHR H83949141 CINS Ratification of Board Acts Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/31/2011 UHR H83949141 CINS Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/31/2011 UHR H83949141 CINS Appointment of Auditor Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/31/2011 UHR H83949141 CINS Transaction of Other Business Mgmt TNA N/A Take No Action Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Accounts and Reports; Ratification of Board Acts Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Consolidated Accounts and Reports Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Related Party Transactions Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Allocation of Profits/Dividends Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Ratification of the Co-option of Laurence Danon Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Patricia Barbizet Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Claude Berda Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Martin Bouygues Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Olivier Bouygues Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Laurence Danon Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Nonce Paolini Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Gilles Pelisson Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Philippe Marien Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Elect Olivier Roussat Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Appointment of Auditor Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Appointment of Alternate Auditor Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Repurchase Shares Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Capital Through Capitalizations Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Share Issuance Limit Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Set Offering Price of Shares Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Capital in Case of Exchange Offer Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Global Ceiling on Increases in Capital and Debt Issuances Mgmt Against Against Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Grant Stock Options Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Issue Restricted Shares Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Increase Capital Under Employee Savings Plan Mgmt Against Against Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Authority to Carry Out Formalities Mgmt For For Voted Television Francaise - TF1 04/14/2011 TFI F91255103 CINS Non-Voting Meeting Note N/A N/A N/A Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Non-Voting Meeting Note N/A N/A N/A Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Non-Voting Meeting Note N/A N/A N/A Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Non-Voting Agenda Item N/A N/A N/A Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Allocation of Profits/Dividends Mgmt For For Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Ratification of Management Board Acts Mgmt Against Against Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Ratification of Supervisory Board Acts Mgmt Against Against Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Compensation Policy Mgmt Abstain Against Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Elect Ekkehard Schulz Mgmt For For Voted ThyssenKrupp AG 01/21/2011 TKA D8398Q119 CINS Appointment of Auditor Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect M. Jay Allison Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect James Day Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Richard du Moulin Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Morris Foster Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect J. Wayne Leonard Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Jon Madonna Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Joseph Netherland Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Richard Pattarozzi Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Nicholas Sutton Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Cindy Taylor Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Dean Taylor Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Elect Jack Thompson Mgmt For For Voted Tidewater Inc. 07/22/2010 TDW CUSIP Ratification of Auditor Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Accounts and Reports Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Directors' Remuneration Report Mgmt Abstain Against Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Appointment of Auditor Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Set Auditor's Fees Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Elect David Levin Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Elect Alan Gillespie Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Elect Jonathan Newcomb Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Change in Company Name Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Authority to Repurchase Shares Mgmt For For Voted United Business Media Limited 05/10/2011 UBM G9226Z104 CINS Adoption of New Articles Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Accounts and Reports Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Allocation of Profits/Dividends Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Directors' Fees Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Fees to WEE Cho Yaw Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Elect WEE Ee Cheong Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Elect Franklin Lavin Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Elect Willie CHENG Jue Hiang Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Elect TAN Lip-Bu Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Elect WEE Cho Yaw Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Elect NGIAM Tong Dow Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Elect CHAM Tao Soon Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Elect Reggie Thein Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Authority to Issue Shares under UOB Scrip Dividend Scheme Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Authority to Issue Preferred Shares Mgmt Against Against Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Authority to Repurchase Shares Mgmt For For Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/29/2011 U11 V96194127 CINS Non-Voting Agenda Item N/A N/A N/A Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Approval of Financial Statements Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Ratification of Board and Management Acts Mgmt Against Against Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Bernard Duroc-Danner Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Samuel Bodman III Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Nicholas Brady Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect David Butters Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect William Macaulay Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Robert Millard Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Robert Moses, Jr. Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Guillermo Ortiz Martinez Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Emyr Parry Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Robert Rayne Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Ratification of Auditor Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Accounts and Reports Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Allocation of Profits/Dividends Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Elect CHENG Hon Kwan Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Elect Aloysius TSE Hau Yin Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Directors' Fees Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Authority to Repurchase Shares Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Authority to Issue Repurchased Shares Mgmt For For Voted Wing Hang Bank, Limited 05/05/2011 Y9588K109 CINS Non-Voting Meeting Note N/A N/A N/A Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Accounts and Reports Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Directors' Remuneration Report Mgmt Abstain Against Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect John Martin Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Ian Meakins Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Frank Roach Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Gareth Davis Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Andrew Duff Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Nigel Stein Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Elect Michael Wareing Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Appointment of Auditor Mgmt Against Against Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authority to Set Auditor's Fees Mgmt Against Against Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authorisation of Political Donations Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Wolseley plc 01/20/2011 WOS G9736L108 CINS Authority to Repurchase Shares Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Non-Voting Meeting Note N/A N/A N/A Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Reincorporation Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Reincorporation Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Cancellation of Share Premium Account Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Delisting Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Long-Term Incentive Scheme 2010 Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Share Option Plan 2010 Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Restricted Share Plan 2010 Mgmt Against Against Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS UK SAYE 2010 Mgmt Against Against Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Employee Share Purchase Plan 2010 Mgmt Against Against Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS European Sharesave Plan 2010 Mgmt Against Against Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Amendment to the ESPP/WESP Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Amendment to the Share Option Plan 2003 Mgmt For For Voted WOLSELEY PLC 11/02/2010 WOS G97278116 CINS Non-Voting Meeting Note N/A N/A N/A Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Accounts and Reports Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Directors' Remuneration Report Mgmt Abstain Against Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Advisory Vote on Corporate Responsibility Report Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Amendment to Articles Regarding Annual Reelection of Directors Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Ruigang Li Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Sol Trujillo Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Colin Day Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Esther Dyson Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Orit Gadiesh Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Philip Lader Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Stanley Morten Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Koichiro Naganuma Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Lubna Olayan Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect John Quelch Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Mark Read Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Paul Richardson Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Jeffrey Rosen Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Timothy Shriver Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Sir Martin Sorrell Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Elect Paul Spencer Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Appointment of Auditor and Authority to Set Fees Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Directors' Fees Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Scrip Dividend Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Authority to Repurchase Shares Mgmt For For Voted WPP Plc 06/02/2011 WPP G9787K108 CINS Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted WPP PLC 11/24/2010 WPP G9787K108 CINS "Authority to Defer 2004 Leadership Equity Acquisition Plan (""""LEAP"""") Awards (UK Portion)" Mgmt Against Against Voted WPP PLC 11/24/2010 WPP G9787K108 CINS Authority to Defer 2wards (US Portion) Mgmt Against Against Voted WPP PLC 11/24/2010 WPP G9787K108 CINS Authority to Defer 2wards (UK Portion) Mgmt Against Against Voted WPP PLC 11/24/2010 WPP G9787K108 CINS Authority to Defer 2wards Mgmt Against Against Voted WPP PLC 11/24/2010 WPP G9787K108 CINS Authority to Defer 2wards Mgmt Against Against Voted WPP PLC 11/24/2010 WPP G9787K108 CINS Authority to Defer Deferred Stock Unit Awards Mgmt Against Against Voted Yara International ASA 05/10/2011 YAR R9900C106 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Non-Voting Meeting Note N/A TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Election of Presiding Chairman and Individuals to Check Minutes Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Compensation Guidelines Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Directors' Fees Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Nomination Committee Fees Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Nomination Committee; Amendments to Articles Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Amendments to Articles Regarding Electronic Communication Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Cancellation of Shares Mgmt TNA N/A Take No Action Yara International ASA 05/10/2011 YAR R9900C106 CINS Authority to Repurchase Shares Mgmt TNA N/A Take No Action SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated World Investment Series, Inc. By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 23, 2011 * Print the name and title of each signing officer under his or her signature.
